DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The term “gas sensor” as specified in the disclosure, and stated by applicant in the remarks filed 03/17/2021, is defined to be a sensor which detects the composition of a gas.
The term “standstill” or “standstill mode” is defined in the disclosure to be that of an engine off condition (Pg. 16, Lns. 7-9 and Fig. 3). This is also necessary due to the engine no longer intake gas allowing the gas to fill the conduit for its contact with the sensors in the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 15-17, 19, and 33-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dudar (US 10,012,166).
Regarding claim 1, Dudar discloses a system for ventilation of a crankcase of an internal combustion engine (Fig. 1, shown system including crankcase ventilation line 76), the system comprising an air inlet guide 44 adapted to guide air to at least one cylinder of the engine (Fig. 1, shown), a closed circuit conduit 76 for guiding crankcase gas from the crankcase to the air inlet guide (Fig. 1, shown), characterized in that the system comprises at least one gas sensor 43 positioned in the air inlet guide (Fig. 1, shown), for detecting crankcase gas in the air inlet guide (Col. 15, Lns. 43-46, crankcase gases may contact sensor 43).
Regarding claim 2, Dudar discloses the system according to claim 1, characterized in that the closed circuit conduit is arranged to guide the crankcase gas to a location of a connection of the closed circuit conduit to the air inlet guide, the at least one gas sensor being positioned upstream of the connection location (Fig. 1, shown sensor 43 upstream from conduit 76 detection point).
Regarding claim 3, Dudar discloses the system according to claim 2, characterized in that the system comprises blocking means for at least partially blocking the air inlet guide, downstream of the connection location and upstream of the cylinder (Fig. 1, the valve 40 is shown downstream  of both and can block the path before the cylinder is reached).
Regarding claim 4, Dudar discloses the system according to claim 1, characterized in that the air inlet guide presents an intake end upstream of the at least one gas sensor (Fig. 1, the conduit 44 has an intake upstream of the sensor 43), and an intake portion extending from the intake end to the at least one gas sensor, the system being arranged so that, in the mounted condition of the system, at least a part of the intake portion is located above at least one gas sensor (Fig. 1, the orientation of the intake system is such that at least portion of it would be “above” the gas sensor depending on how “above” is defined).
Regarding claim 5, Dudar discloses the system according to claim 1, characterized in that the system is arranged so that, in the mounted condition of the system, the at least one gas sensor is 
Regarding claim 7, Dudar discloses the system according to claim 1, characterized in that the system comprises an open circuit conduit for guiding crankcase gas from the crankcase to the atmosphere (Fig. 1, the crankcase includes circuit 74 which allows gases to enter the intake and reach the atmosphere), and a valve arrangement, adapted to selectively guide the crankcase gas to the closed circuit conduit or the open circuit conduit (Fig. 1, the flow path along 76 include pcv valve 78 that if closed would cause flow through conduit 74).
Regarding claim 8, Dudar discloses the system for ventilation of a crankcase of an internal combustion engine, the system comprising an open circuit conduit for guiding crankcase gas from the crankcase to the atmosphere, characterized in that the system comprises at least one gas sensor positioned in the open circuit conduit, for detecting crankcase gas in the open circuit conduit (Fig. 1, the “open circuit” may be considered any of the shown circuits as crankcase will travel through them when opened and eventually reach the atmosphere, the intake circuit includes gas sensor 43 and the outlet circuit contains gas sensor 64).
Regarding claim 15, Dudar discloses an engine comprising a system according to claim 1 (Fig. 1, shown).
Regarding claim 16, Dudar discloses a vehicle comprising an engine according to claim 15 (Abstract, the system may be in a vehicle).
Regarding claim 17, Dudar discloses a method for controlling an internal combustion engine provided with a system for ventilation of a crankcase of the engine as disclosed in claims 1-3 above as they pertain to the limitations herein, and further comprising at least partially blocking the air inlet guide, downstream of the connection location and upstream of the cylinder, during a standstill mode of the engine (Fig. 1, the valve 40 is an intake valve that at all times at least partially blocks the inlet guides 
Regarding claim 19, Dudar discloses a method for a system for ventilation of a crankcase of an internal combustion engine, the system comprising a passage for guiding crankcase gas from the crankcase to the atmosphere, and at least one gas sensor positioned in the passage, characterized by determining, at least partly based on signals from the at least one gas sensor, a characteristic of a leak of crankcase gas to the passage (Fig. 1, the crankcase gas may travel through circuit 74 through conduit 44 to the atmosphere, wherein sensor 43 is included and can be used to detect malfunction in the lines indicating a leak as per Col. 15, Lns. 40-49).
Regarding claim 33, Dudar discloses a computer readable medium carrying a computer program comprising program code means for performing the steps of claim 17 when said program product is run on a computer (a controller 12 shown in Fig. 1 controls the systems operations).
Regarding claim 34, Dudar discloses a control unit configured to perform the steps of the method according to claim 17 (Fig. 1, a control unit 12 is included for performing any controls of the system).
Regarding claim 35, Dudar discloses a vehicle comprising a control unit according to claim 34 (Abstract and Fig.1 , a vehicle is disclosed including the engine shown and control unit 12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Regarding claims 6 and 20, Dudar discloses the system according to claim 1, characterized in in having at least one gas sensor 43, including the ability to detect PCV leaks (Col. 15, Lns. 40-49), but fails to disclose it being a plurality of gas sensors.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the sensors or add additional gas sensors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, the additional sensors are not disclosed in any particular location or performing any additional functions, merely duplicating an existing sensor would simply be mere duplication and within the grasp of one of ordinary skill in the art within normal experimentation and knowledge considerations.

Claims 9-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudar in view of Foege (US 8,935,997). 
Regarding claims 9-14 and 18, Dudar discloses the systems of claims 8, including any structures which are disclosed in overlap, including a leak detection system wherein during a standstill mode the system modifies the PCV system such that leaks of crankcase gas can be detected (Col. 15, Lns. 35-49), but fails to disclose an open circuit conduit – separate from the air inlet guide – which guides the crankcase gasses to the atmosphere and includes a plurality of gas sensors.
Foege discloses an engine crankcase ventilation system (Abstract) wherein an open conduit (Fig. 1, shown conduit 24 and including the crankcase itself) allows for the ventilation of crankcase gases to 
Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Dudar with the addition of the Ventilation system of Foege, wherein the addition of a way to directly purge crankcases allows for a reduction in exhaust emissions and an improved crankcase gas control. 
Further, while Foege only includes one single gas sensor 40, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the sensors or add additional gas sensors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, the additional sensors are not disclosed in any particular location or performing any additional functions, merely duplicating an existing sensor would simply be mere duplication and within the grasp of one of ordinary skill in the art within normal experimentation and knowledge considerations.

Claims 21-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudar in view of Volkswagen (DE102015007513 A1), cited in the IDS filed 09/23/2019, and a translation being provided.
Regarding claim 21-31, Dudar discloses the method according to claim 19, but fails to disclose the crankcase gas leak characteristic is a leakage rate of the crankcase gas leak, the history of the leak, the time duration of engine shutdown, engine modification of parameters when a leak is detected, and performing safety-related activities and notifications when a leak is detected. It is noted that certain 
Volkswagen discloses an engine crankcase ventilation system (Fig. 1), wherein crankcase gasses are ventilated and has a leak detection method (¶ ), wherein the leak detection determines the flow rate of the leak (¶ and ), the length of time the leak was detected occurring at (¶ to ), and performs safety related activities when a leak is detected, such as notifying the drive of the issue (¶ ). Other typical safety precautions which are known in the art, such as preventing engine operation or ventilating a surrounding area of a leak are sufficiently known in the art for one of ordinary skill in the art to have found it obvious before the filing date of the invention to modify the engine operating characteristics to perform these safety related activities. 
Therefore, it would have been known to one of ordinary skill in the art before the filing date of the invention to modify the device of Dudar with the leak detection specifics of Volkswagen, wherein this would include more direct determinations on leak rates and timings, such that a safety precaution set could be employed for improving the safety of operation of the device. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN A LATHERS/Primary Examiner, Art Unit 3747